Opinion op the Court by
Judge Robertson :
While it might be doubtful whether the horse sued for was, by capture by the victorious Federal force, a spoil of the General Government or was the property of the finder until the true owner came, yet the sabre found on the field of battle must be presumed to have been taken by conquest.
Scott, for appellant.
But, however all this may be, the award cleared this litigation.
The submission to arbitrators not named but to be chosen by the parties was valid and binding; and the record shows who were chosen arbitrators and umpire; that they were all sworn; that the award was made and signed by one of the arbitrators and the umpire, and that copies of it were furnished to each party.
The submission also fixed the 'day for the setting of the arbitrators, and the record also shows that the parties postponed it to another day and then appeared before the arbitrators with their witness and counsel, and were fully heard. The award therefore appears to have been regular and legal. And was properly made the judgment of the court.
Wherefore the judgment must be and is affirmed.